UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1647


LILI AGNES DJEUKAM TASSI,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   November 17, 2014              Decided:   April 6, 2015


Before NIEMEYER, SHEDD, and HARRIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Danielle Beach-Oswald, BEACH-OSWALD IMMIGRATION LAW ASSOCIATES,
PC, Washington, D.C., for Petitioner.         Stuart F. Delery,
Assistant Attorney General, M. Jocelyn Lopez Wright, Senior
Litigation Counsel, Melissa Neiman-Kelting, Senior Litigation
Counsel, Office    of   Immigration  Litigation,   UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Lili Agnes Djeukam Tassi, a native and citizen of Cameroon,

petitions for review of an order of the Board of Immigration

Appeals     (“Board”)     dismissing      her    appeal   from       the   immigration

judge’s denial of Tassi’s applications for adjustment of status

and an 8 U.S.C. § 1182(i) (2012) waiver of inadmissibility, and

denying Tassi’s motion for remand.

       Upon     review    of    Tassi’s    claims       and    the    administrative

record, we deny the petition for review.                      The agency’s finding

that    Tassi    is   inadmissible       under    8   U.S.C.    § 1182(a)(6)(C)(i)

(2012) is clearly supported by Tassi’s admissions that she lied

before the immigration judge and that she submitted a fraudulent

document in support of her claims, thus distinguishing her case

from our recent decision in Xing Yang Yang v. Holder, 770 F.3d
294, 305 (4th Cir. 2014) (“The record does not reveal evidence

. . . that Yang made knowing and deliberate misrepresentations

to gain an immigration benefit.”).                    We also conclude that the

Board did not abuse its discretion in denying Tassi’s motion to

remand.       See Onyeme v. INS, 146 F.3d 227, 234 (4th Cir. 1998)

(setting forth standard of review).

       We     therefore    deny    the    petition       substantially       for   the

reasons stated by the Board.                   In re: Tassi (B.I.A. Apr. 23,

2013).        We dispense with oral argument because the facts and

legal    contentions      are     adequately     presented      in    the   materials

                                           2
before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                             PETITION DENIED




                                     3